259 F.2d 807
PIEDMONT ELECTRONICS AND FIXTURE CORPORATION, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,WSOC Broadcasting Company, Intervenor.
No. 14111.
United States Court of Appeals District of Columbia Circuit.
Argued September 11, 1958.
Decided October 2, 1958.

Appeal from Orders of the Federal Communications Commission.
Mr. Marcus Cohn, Washington, D. C., with whom Mr. Stanley S. Neustadt, Washington, D. C., was on the brief, for appellant.
Mr. Charles C. McCarter, Counsel, F. C. C., with whom Messrs. Warren E. Baker, Gen. Counsel, F. C. C., at the time the brief was filed, Richard A. Solomon, Asst. Gen. Counsel, F. C. C., and John H. Conlin, Counsel, F. C. C., were on the brief, for appellee.
Messrs. Philip J. Hennessey, Jr., and Warren D. Quenstedt, Washington, D. C., were on the brief for intervenor.
Before EDGERTON, Chief Judge, and FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant, one of three competing applicants for a proposed television station at Charlotte, North Carolina, complains of the Commission's award to the intervenor. We find no error.


2
Affirmed.